Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) between DynTek, Inc. (“Company”) and
Casper Zublin, Jr. (“Executive”) is effective as of August 1, 2005 (“Effective
Date”).

 

RECITALS

 

Company wishes to employ Executive as its Chief Executive Officer, and Executive
wishes to accept such employment under the terms and conditions set forth in
this Agreement.

 

IT IS AGREED as follows:

 


1.                                       EMPLOYMENT.  COMPANY HEREBY EMPLOYS
EXECUTIVE AS ITS CHIEF EXECUTIVE OFFICER.  EXECUTIVE ACCEPTS SUCH EMPLOYMENT.


 


2.                                       TERM.  THE TERM OF EMPLOYMENT UNDER
THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE, UNLESS
OTHERWISE TERMINATED EARLIER UNDER SECTION 10, UNTIL THE DAY BEFORE THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE, I.E., JUNE 30, 2006 (THE “TERM”), PROVIDED
THAT ON THE DAY BEFORE EACH ANNIVERSARY OF THE EFFECTIVE DATE, THE TERM SHALL BE
AUTOMATICALLY EXTENDED FOR SUCCESSIVE ADDITIONAL ONE (1) YEAR PERIODS UNLESS AT
LEAST THIRTY (30) DAYS PRIOR TO SUCH ANNIVERSARY DATE, EITHER COMPANY OR
EXECUTIVE FURNISHES THE OTHER WITH WRITTEN NOTICE THAT THE TERM NOT BE SO
EXTENDED.


 


3.                                       DUTIES.  EXECUTIVE SHALL DEVOTE HIS
FULL-TIME EFFORTS TO THE PROPER AND FAITHFUL PERFORMANCE OF ALL DUTIES
CUSTOMARILY DISCHARGED BY A CHIEF EXECUTIVE OFFICER, CONSISTENT WITH COMPANY
POLICIES AND BUDGETS AND DIRECTIVES OF COMPANY’S BOARD OF DIRECTORS, TOGETHER
WITH ANY ADDITIONAL DUTIES ASSIGNED TO HIM FROM TIME TO TIME BY THE BOARD OF
DIRECTORS.  EXECUTIVE AGREES TO USE HIS BEST EFFORTS AND COMPLY WITH ALL
FIDUCIARY AND PROFESSIONAL STANDARDS IN THE PERFORMANCE OF HIS DUTIES. 
EXECUTIVE SHALL PROVIDE SERVICES TO ANY SUBSIDIARY OR AFFILIATE OF COMPANY
WITHOUT ADDITIONAL COMPENSATION AND BENEFITS BEYOND THOSE SET FORTH IN THIS
AGREEMENT.


 


4.                                       BASE SALARY.  EXECUTIVE SHALL BE PAID A
BASE SALARY OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) PER ANNUM FOR
THE TERM PAYABLE, LESS APPLICABLE WITHHOLDING, IN EQUAL MONTHLY PAYMENTS OR MORE
FREQUENTLY IN ACCORDANCE WITH COMPANY’S REGULAR PRACTICE.  UPON EXTENSION OF THE
TERM, EXECUTIVE’S BASE SALARY WILL BE SET BY THE COMPENSATION COMMITTEE OF
COMPANY; PROVIDED, HOWEVER, THAT EXECUTIVE’S BASE SALARY SHALL NOT BE REDUCED
FROM THE BASE SALARY IMMEDIATELY PREVIOUSLY IN EFFECT.


 


5.                                       BONUS.  EXECUTIVE SHALL BE ELIGIBLE TO
RECEIVE AN INCENTIVE BONUS DURING EACH FISCAL YEAR OF THE TERM.  THE BONUS SHALL
BE BASED UPON THE ACHIEVEMENT OF CRITERIA AND IN AMOUNTS AS SET FORTH IN A BONUS
PLAN ESTABLISHED BY THE COMPENSATION COMMITTEE; PROVIDED, HOWEVER, THAT THE
TARGET BONUS FOR FISCAL YEAR 2006 SHALL BE ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000.00), AS ADJUSTED PURSUANT TO THE EXECUTIVE BONUS PLAN.


 


6.                                       STOCK OPTIONS.  EXECUTIVE IS HEREBY
GRANTED OPTIONS TO PURCHASE 1,000,000 SHARES OF COMPANY COMMON STOCK AT THIRTY
($.30) CENTS PER SHARE, VESTING OVER TWO (2) YEARS IN EQUAL MONTHLY
INSTALLMENTS, IN ACCORDANCE WITH THE POLICIES OF THE COMPANY IN EFFECT FOR
EXECUTIVE

 

--------------------------------------------------------------------------------


 


MANAGEMENT STOCK OPTION GRANTS.  THE GRANT HEREUNDER SHALL VEST  IN FULL UPON
EXECUTIVE’S CONTINUED EMPLOYMENT TWO (2) YEARS AFTER THE GRANT, UNLESS EXECUTIVE
IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR PURSUANT TO A CHANGE IN CONTROL
UNDER SECTION 10(G), IN WHICH EVENT IT SHALL VEST IN FULL UPON SUCH TERMINATION,
AND SHALL BE EXERCISABLE FOR A ONE-YEAR PERIOD AFTER SUCH TERMINATION.


 


7.                                       BENEFITS.


 


(A)                                  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE
IN ALL COMPANY SPONSORED RETIREMENT PLANS, 401(K) PLANS, LIFE INSURANCE PLANS,
MEDICAL INSURANCE PLANS, DISABILITY INSURANCE PLANS, AND SUCH OTHER BENEFIT
PLANS GENERALLY AVAILABLE FROM TIME TO TIME TO EXECUTIVE MANAGEMENT OF THE
COMPANY FOR WHICH HE QUALIFIES UNDER THE TERMS OF THE PLANS.  EXECUTIVE’S
PARTICIPATION IN AND BENEFITS UNDER ANY BENEFIT PLAN SHALL BE ON THE TERMS AND
SUBJECT TO THE CONDITIONS SPECIFIED IN SUCH PLAN.  THE COMPANY SHALL SUPPLEMENT
THE INSURANCE COVERAGE AND BENEFITS IN A SEPARATE EXECUTIVE BENEFITS PLAN,
INCLUDING A MINIMUM OF $1 MILLION LIFE INSURANCE COVERAGE, TO BE FULLY PAID BY
COMPANY.


 


(B)                                 EXECUTIVE WILL RECEIVE AT LEAST THREE (3)
WEEKS OF PAID VACATION PER YEAR.


 


8.                                       REIMBURSEMENT OF EXPENSES.  THE COMPANY
WILL REIMBURSE EXECUTIVE FOR THE ORDINARY AND NECESSARY EXPENSES INCURRED BY HIM
IN THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME, INCLUDING, BUT NOT LIMITED TO
REIMBURSEMENT FOR MEMBERSHIP IN THE ADAPTIVE BUSINESS LEADER ORGANIZATION AND
YPO PROFESSIONAL ORGANIZATIONS.


 


9.                                       TERMINATION OF EMPLOYMENT.


 


(A)                                  EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
MAY BE TERMINATED AT ANY TIME BY THE BOARD OF DIRECTORS OF COMPANY (AND BY THE
BOARD OF DIRECTORS OF ANY SUBSIDIARY OR AFFILIATED ORGANIZATION FOR EMPLOYMENT
WITH THOSE ENTITIES), WITH OR WITHOUT CAUSE.  EXECUTIVE’S EMPLOYMENT IS
“AT-WILL.”


 


(B)                                 EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
MAY TERMINATE AS DESCRIBED IN SECTION 2.


 


(C)                                  EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
SHALL TERMINATE UPON HIS RETIREMENT, RESIGNATION OR DEATH.


 


(D)                                 EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
SHALL TERMINATE UPON WRITTEN NOTICE BY COMPANY TO EXECUTIVE OF A TERMINATION DUE
TO DISABILITY.


 


(E)                                  IF EXECUTIVE’S EMPLOYMENT TERMINATES FOR
CAUSE OR FOR ANY REASON OTHER THAN AS SET FORTH IN SECTIONS 10(F) OR (G),
COMPANY SHALL BE OBLIGATED ONLY TO CONTINUE TO PAY EXECUTIVE’S BASE SALARY AND,
TO THE EXTENT EARNED, ACCRUED AND UNPAID, ANNUAL INCENTIVE BONUS AND FURNISH THE
THEN EXISTING BENEFITS UNDER SECTION 8 UP TO THE DATE OF TERMINATION; PROVIDED,
THAT IF EXECUTIVE’S EMPLOYMENT IS TERMINATED AS A RESULT OF EXECUTIVE’S
DISABILITY, EXECUTIVE SHALL REMAIN ELIGIBLE FOR BENEFITS UNDER ANY LONG-TERM
DISABILITY PROGRAM OF COMPANY, AS AMENDED FROM TIME TO TIME, AS LONG AS HIS
DISABILITY CONTINUES.

 

2

--------------------------------------------------------------------------------


 


(F)                                    IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
BY COMPANY WITHOUT CAUSE OR UPON EXPIRATION OF THE TERM WITHOUT EXTENSION OR
CONSTRUCTIVE TERMINATION, IN ADDITION TO THE AMOUNTS PAYABLE UNDER SECTION
10(E), EXECUTIVE SHALL BE ENTITLED TO RECEIVE HIS BASE SALARY, AND MEDICAL AND
OTHER INSURANCE BENEFITS UNDER SECTION 8(A) FOR A PERIOD OF TWELVE (12) MONTHS
AT THE TIMES AND FREQUENCY REGULARLY PAID.  AS A CONDITION TO THE SALARY AND
BENEFIT CONTINUATION UNDER THIS SECTION 10(F), EXECUTIVE MUST FIRST EXECUTE AND
DELIVER TO COMPANY, IN A FORM PREPARED BY COMPANY, A RELEASE OF ALL CLAIMS
AGAINST COMPANY AND OTHER APPROPRIATE PARTIES, EXCLUDING COMPANY’S PERFORMANCE
UNDER THIS SECTION 10(F) AND OF EXECUTIVE’S VESTED RIGHTS UNDER ANY COMPANY
SPONSORED RETIREMENT PLANS, 401(K) PLANS AND STOCK OWNERSHIP PLANS.  IF
EXECUTIVE, DESPITE GOOD FAITH, DILIGENT EFFORTS TO OBTAIN EMPLOYMENT, HAS NOT
BECOME EMPLOYED DURING THE FOREGOING TWELVE (12) MONTH PERIOD AFTER TERMINATION
OR REMAINS UNEMPLOYED THEREAFTER, THE COMPANY SHALL CONTINUE THE PAYMENT OF
EXECUTIVE’S BASE SALARY AND MEDICAL AND OTHER INSURANCE BENEFITS UNTIL THE
EARLIER OF (I) THE EXPIRATION OF AN ADDITIONAL SIX (6) MONTHS OR (II) EXECUTIVE
BECOMING EMPLOYED.


 


(G)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY WITHIN THREE (3) MONTHS BEFORE OR AFTER A CHANGE IN CONTROL, OR
EXECUTIVE RESIGNS AS THE RESULT OF A CONSTRUCTIVE TERMINATION FOLLOWING A CHANGE
IN CONTROL, IN ADDITION TO THE AMOUNTS PAYABLE UNDER SECTION 10(E), UPON
EXECUTION AND DELIVERY OF THE RELEASE OF ALL CLAIMS DESCRIBED IN SECTION 10(F),
EXECUTIVE SHALL BE ENTITLED TO RECEIVE HIS BASE SALARY AND MEDICAL AND OTHER
INSURANCE BENEFITS UNDER SECTION 8(A) FOR A PERIOD OF TWENTY-FOUR (24) MONTHS.


 


10.                                 DEFINITIONS.  THE MEANING OF CERTAIN TERMS
IN THIS AGREEMENT ARE AS FOLLOWS:


 


(A)                                  “CAUSE” SHALL CONSIST OF ANY OF THE
FOLLOWING:


 


(I)                                   THE EXECUTIVE IS CONVICTED OF, OR HAS
PLEADED GUILTY OR ENTERED A PLEA OF NOLO CONTENDERE TO, A FELONY (UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE THEREOF);


 


(II)                                FRAUDULENT CONDUCT BY THE EXECUTIVE IN
CONNECTION WITH THE BUSINESS OR OTHER AFFAIRS OF THE COMPANY OR ANY RELATED
COMPANY OR THE THEFT, EMBEZZLEMENT, OR OTHER CRIMINAL MISAPPROPRIATION OF FUNDS
BY THE EXECUTIVE FROM THE COMPANY OR ANY RELATED COMPANY;


 


(III)                             THE EXECUTIVE’S GROSS NEGLIGENCE TO PERFORM
THE DUTIES OF THE CHIEF EXECUTIVE OFFICER OR GROSS NEGLIGENCE TO SATISFY
FIDUCIARY OBLIGATIONS TOWARD SHAREHOLDERS, AFTER REASONABLE NOTICE HAS BEEN
PROVIDED OF SUCH NON-PERFORMANCE AND, IF SUCH FAILURE IS CURABLE, EXECUTIVE HAS
NOT CURED SUCH FAILURE WITHIN A REASONABLE PERIOD FOLLOWING SUCH NOTICE; OR

 

3

--------------------------------------------------------------------------------


 


(IV)                            THE EXECUTIVE’S GROSS NEGLIGENCE TO COMPLY WITH
REASONABLE DIRECTIVES OF THE BOARD WHICH ARE COMMUNICATED TO HIM IN WRITING,
AFTER REASONABLE NOTICE HAS BEEN PROVIDED OF SUCH NON-PERFORMANCE AND, IF SUCH
FAILURE IS CURABLE, EXECUTIVE HAS NOT CURED SUCH FAILURE WITHIN A REASONABLE
PERIOD FOLLOWING SUCH NOTICE.


 


(B)                                 “CHANGE IN CONTROL” MEANS:


 


(I)                                   A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;


 


(II)                                A MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS NOT THE SURVIVING ENTITY AND IN WHICH THE SHAREHOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH CONSOLIDATION OR MERGER OWN LESS THAN FIFTY PERCENT
(50%) OF THE SURVIVING ENTITY’S VOTING POWER IMMEDIATELY AFTER THE TRANSACTION;


 


(III)                             A REVERSE MERGER IN WHICH THE COMPANY IS THE
SURVIVING ENTITY BUT THE SHARES OF THE COMPANY’S COMMON STOCK OUTSTANDING
IMMEDIATELY PRECEDING THE MERGER ARE CONVERTED BY VIRTUE OF THE MERGER INTO
OTHER PROPERTY, WHETHER IN THE FORM OF SECURITIES, CASH, OR OTHERWISE, AND IN
WHICH THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OWN LESS
THAT FIFTY PERCENT (50%) OF THE COMPANY’S VOTING POWER IMMEDIATELY AFTER THE
TRANSACTION; OR


 


(IV)                            ANY OTHER CAPITAL REORGANIZATION IN WHICH MORE
THAN FIFTY PERCENT (50%) OF THE SHARES OF THE COMPANY ENTITLED TO VOTE ARE
EXCHANGED (OTHER THAN TO FORM A HOLDING COMPANY IN WHICH THE SHAREHOLDERS OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH RECAPITALIZATION OWN NOT LESS THAN FIFTY
PERCENT (50%) OF THE HOLDING COMPANY’S VOTING POWER IMMEDIATELY AFTER THE
TRANSACTION).


 


(C)                                  “DISABILITY” MEANS THE INABILITY OF
EXECUTIVE, DUE TO INJURY, ILLNESS, DISEASE OR BODILY OR MENTAL INFIRMITY, TO
ENGAGE IN THE PERFORMANCE OF HIS MATERIAL DUTIES OF EMPLOYMENT WITH COMPANY AS
DETERMINED IN GOOD FAITH BY COMPANY, FOR (I) ANY PERIOD OF ONE HUNDRED TWENTY
(120) CONSECUTIVE DAYS OR (II) A PERIOD OF ONE HUNDRED EIGHTY DAYS (180) IN ANY
CONTINUOUS TWENTY-FOUR (24) MONTH PERIOD, PROVIDED THAT INTERIM RETURNS TO WORK
OF LESS THAN TEN (10) CONSECUTIVE BUSINESS DAYS IN DURATION SHALL NOT BE DEEMED
TO INTERFERE WITH A DETERMINATION OF CONSECUTIVE ABSENT DAYS IF THE REASON FOR
ABSENCE BEFORE AND AFTER THE INTERIM RETURN ARE THE SAME.  BENEFITS TO WHICH
EXECUTIVE IS ENTITLED UNDER ANY DISABILITY POLICY OR PLAN PROVIDED BY COMPANY
SHALL REDUCE THE BASE SALARY PAID TO EXECUTIVE DURING ANY PERIOD OF DISABILITY
ON A DOLLAR-FOR-DOLLAR BASIS.


 


11.                                 CONFIDENTIAL INFORMATION.  DURING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND AT ALL TIMES AFTER THE TERMINATION
OF SUCH EMPLOYMENT, REGARDLESS OF THE REASON FOR SUCH TERMINATION, EXECUTIVE
SHALL HOLD ALL CONFIDENTIAL INFORMATION RELATING TO THE COMPANY IN STRICT
CONFIDENCE AND SHALL NOT USE, DISCLOSE OR OTHERWISE COMMUNICATE THE CONFIDENTIAL
INFORMATION TO

 

4

--------------------------------------------------------------------------------


 


ANYONE OTHER THAN THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY. 
“CONFIDENTIAL INFORMATION” INCLUDES, WITHOUT LIMITATION, FINANCIAL INFORMATION,
TRADE SECRETS, BUSINESS PLANS, BUSINESS METHODS OR PRACTICES, MARKET STUDIES,
CUSTOMER LISTS, REFERRAL LISTS AND OTHER PROPRIETARY BUSINESS INFORMATION OF THE
COMPANY.  “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE INFORMATION WHICH IS OR
BECOMES IN THE PUBLIC DOMAIN THROUGH NO ACTION BY EXECUTIVE OR INFORMATION WHICH
IS GENERALLY DISCLOSED BY THE COMPANY TO THIRD PARTIES WITHOUT RESTRICTIONS ON
SUCH THIRD PARTIES.  EXECUTIVE SHALL RETURN ALL CONFIDENTIAL INFORMATION TO THE
COMPANY UPON TERMINATION OF EMPLOYMENT.


 


12.                                 SOLICITATION OF CUSTOMERS.  DURING HIS
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD AFTER THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT, REGARDLESS OF THE REASON FOR THE TERMINATION, EQUAL TO
THE GREATER OF (A) ONE (1) YEAR OR (B) THE PERIOD FOR WHICH EXECUTIVE RECEIVES
PAYMENT OF HIS BASE SALARY UNDER SECTION 10(F) OR (G) (THE “NON-COMPETITION
PERIOD”), EXECUTIVE SHALL NOT INFLUENCE OR ATTEMPT TO INFLUENCE, DIRECTLY OR
INDIRECTLY, ANY CUSTOMER OF THE COMPANY TO DIVERT ITS BUSINESS AWAY FROM THE
COMPANY.


 


13.                                 SOLICITING EMPLOYEES.  EXECUTIVE AGREES THAT
DURING HIS EMPLOYMENT WITH THE COMPANY AND DURING THE NON-COMPETITION PERIOD, HE
WILL NOT DIRECTLY OR INDIRECTLY SOLICIT ANY PERSON WHO IS THEN, OR AT ANY TIME
WITHIN SIX MONTHS PRIOR THERETO WAS, AN EMPLOYEE OF THE COMPANY TO WORK FOR ANY
PERSON OR ENTITY THEN IN COMPETITION WITH THE COMPANY.


 


14.                                 NON-COMPETITION.  DURING HIS EMPLOYMENT WITH
THE COMPANY, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, IN ANY CAPACITY:


 


(A)                                  ENGAGE, OWN OR HAVE ANY INTEREST IN;


 


(B)                                 MANAGE, OPERATE, JOIN, PARTICIPATE IN,
ACCEPT EMPLOYMENT WITH, RENDER ADVICE TO, OR BECOME INTERESTED IN OR BE
CONNECTED WITH;


 


(C)                                  FURNISH CONSULTATION OR ADVICE TO; OR


 


(D)                                 PERMIT HIS NAME TO BE USED IN CONNECTION
WITH;


 

any person or entity that competes with the business of the Company. 
Notwithstanding the foregoing, holding five percent (5%) or less of an interest
in the equity, stock options or debt of any publicly traded company, and serving
as a director, shareholder and/or advisor to the successor entity of the small
to medium business group of Integration Technologies, Inc.,  shall not be
considered a violation of this Section 15.

 


15.                                 REMEDIES.  IN THE EVENT OF A MATERIAL BREACH
OR THREATENED MATERIAL BREACH OF SECTION 11, SECTION 12, SECTION 13 OR SECTION
14, COMPANY, IN ADDITION TO ITS OTHER REMEDIES AT LAW OR IN EQUITY, SHALL BE
ENTITLED TO INJUNCTIVE OR OTHER EQUITABLE RELIEF IN ORDER TO ENFORCE OR PREVENT
ANY VIOLATIONS OF THE AFOREMENTIONED SECTIONS.  IN THE EVENT OF ANY SUCH
MATERIAL BREACH, IF APPLICABLE COMPANY MAY IMMEDIATELY CEASE PAYMENT OF
EXECUTIVE’S BASE SALARY AND THE PROVIDING TO EXECUTIVE OF BENEFITS UNDER SECTION
10(F) OR (G).


 


16.                                 SEVERABILITY AND SAVINGS.  EACH PROVISION IN
THIS AGREEMENT IS SEPARATE. IF NECESSARY TO EFFECTUATE THE PURPOSE OF A
PARTICULAR PROVISION, THE AGREEMENT SHALL SURVIVE THE

 

5

--------------------------------------------------------------------------------


 


TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  IF ANY PROVISION OF
THIS AGREEMENT, IN WHOLE OR IN PART, IS HELD TO BE INVALID OR UNENFORCEABLE, THE
PARTIES AGREE THAT ANY SUCH PROVISION SHALL BE DEEMED MODIFIED TO MAKE SUCH
PROVISION ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW. AS TO
ANY PROVISION HELD TO BE INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS OF
THIS AGREEMENT SHALL REMAIN IN EFFECT.


 


17.                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF COMPANY AND ITS SUCCESSORS AND
ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
EXECUTIVE, HIS HEIRS AND PERSONAL REPRESENTATIVES.  THIS AGREEMENT IS NOT
ASSIGNABLE BY EXECUTIVE.


 


18.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
THE SCHEDULES HERETO, EMBODIES THE ENTIRE AGREEMENT OF THE PARTIES HERETO
RESPECTING THE MATTERS WITHIN ITS SCOPE.  THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS OF THE PARTIES HERETO ON THE SUBJECT MATTER HEREOF.  THERE ARE NO
REPRESENTATIONS, WARRANTIES, OR AGREEMENTS, WHETHER EXPRESS OR IMPLIED, OR ORAL
OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER HEREOF, EXCEPT AS SET FORTH IN
THIS AGREEMENT.


 


19.                                 MISCELLANEOUS.


 


(A)                                  NO PROVISION OF THIS AGREEMENT MAY BE
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS
AGREED TO IN WRITING AND SIGNED BY THE COMPANY AND EXECUTIVE.  THE WAIVER OR
NONENFORCEMENT BY THE COMPANY OF A BREACH BY EXECUTIVE OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY
EXECUTIVE.


 


(B)                                 ANY NOTICE UNDER THIS AGREEMENT MUST BE IN
WRITING AND DELIVERED PERSONALLY OR BY OVERNIGHT COURIER, SENT BY FACSIMILE
TRANSMISSION OR MAILED BY REGISTERED OR CERTIFIED MAIL TO THE PARTIES AT THEIR
RESPECTIVE ADDRESSES.


 


(C)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF CALIFORNIA.


 


(D)                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.


 


(E)                                  BY THEIR SIGNATURES BELOW, THE PARTIES
ACKNOWLEDGE THAT THEY HAVE HAD SUFFICIENT OPPORTUNITY TO READ AND CONSIDER, AND
THAT THEY HAVE CAREFULLY READ AND CONSIDERED, EACH PROVISION OF THIS AGREEMENT
AND THAT THEY ARE VOLUNTARILY SIGNING THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of July 13, 2005.

 

 

 

/s/ Casper Zublin, Jr.

 

 

Casper Zublin, Jr.

 

 

 

 

 

 

 

 

DynTek, Inc.

 

 

 

 

 

By

 /s/ Marshall Toplansky

 

 

 

 

 

Its

Chairman, Compensation Committee

 

 

7

--------------------------------------------------------------------------------